Dismissed and Memorandum Opinion filed September 9,
2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00545-CV
____________
 
G. P. MATHERNE, Appellant
 
V.
 
INDYMAC BANK, F.S.B., WOODWAY CAMPTION LTD., Appellee
 

 
On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2007-53457
 

 
MEMORANDUM
OPINION
This is an appeal from a judgment signed March 1, 2010.  Appellant
filed a timely motion for new trial.  The notice of appeal was filed on June 3,
2010.  To date, our records show that appellant has neither established
indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent); Tex. R. App. P. 20.1
(listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov’t Code Ann..
' 51.207 (Vernon 2005) (same). 
On July 29, 2010, this court ordered appellant to pay the
appellate filing fee on or before August 13, 2010, or the appeal would be
dismissed.  Appellant has not paid the appellate filing fee.  Accordingly, the
appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.